Citation Nr: 0017514	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with hallux valgus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
December 1944.  

The issue on appeal arises from a June 1996 rating decision, 
by which the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, in pertinent part, 
increased the disability rating for bilateral pes planus with 
hallux valgus to 30 percent, effective from November 1995.  
In July 1998, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  By a March 
2000 supplemental statement of the case, the RO confirmed the 
30 percent rating for pes planus with hallux valgus.  

On his August 1996 notice of disagreement, the veteran 
indicated that he wanted to testify at the RO before a member 
of the Board.  In an August 1997 written statement, the 
veteran indicated that he instead wanted to testify before a 
Board member in Washington, D.C.  A Board hearing was 
scheduled to take place in June 1998, but the veteran, in a 
November 1997 written statement, withdrew his request for a 
Board hearing.

REMAND

In its July 1998 remand, the Board requested that the veteran 
be afforded a VA podiatry or orthopedic examination to 
determine the severity of his service connected foot 
disability.  The Board specified a long list of questions the 
examiner was to answer.  The veteran underwent a feet 
examination for VA purposes in December 1998.  However, the 
examiner did not state whether the veteran had marked 
pronation of the feet, whether there was extreme tenderness 
of the plantar surfaces of the feet, whether the veteran had 
marked inward displacement or severe spasms of the tendo 
achillis on manipulation, whether the veteran had pain on 
manipulation and use accentuated, or whether the hallux 
valgus of either foot was of such severity as to be 
equivalent to amputation of the great toe.  Moreover, there 
was a detailed set of questions concerning limitation of 
ankle motion attributable to the service connected foot 
disability which were not addressed at all.  Although the 
same examiner prepared an addendum in August 1999, he still 
did not address these questions.  Instead, he opined as to 
the cause of the veteran's foot disability, which is not at 
issue (as it is already service connected).  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Moreover, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has held that a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders, and imposes upon the Secretary of VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Consequently, a new VA podiatry or orthopedic examination is 
necessary to adjudicate the veteran's claim for increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board stresses to the veteran that, although VA has a duty to 
assist him with the development of the evidence in connection 
with his claim for an increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Federal regulations also state, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

The most recent treatment records pertaining to the veteran 
were associated with the claims file in October 1998.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data taking into account the condition 
of his feet, since October 1998, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).  VA has a duty to 
assist the veteran in the development of facts pertaining to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is being Remanded to the RO for actions 
as follows:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
service connected foot disability, 
subsequent to October 1998 which have not 
already been associated with the claims 
file, should be obtained and made part of 
the record.  The RO should request all 
such records from the VAMC, East Orange.

2.  The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for his service connected foot disability 
since October 1998.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

3.  The RO should schedule the veteran 
for a special VA podiatry or orthopedic 
examination.  The provisions of 38 C.F.R. 
§ 3.655 should be adhered to if the 
veteran fails to report for the 
examination without good cause.

4.  The veteran should thereafter be 
afforded a VA podiatry or orthopedic 
examination to determine the severity of 
his service connected foot disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must answer each of the following 
matters:

a.  Does the veteran have marked 
pronation of the feet?  Does he have 
other indicia of marked deformity 
such as abduction, etc.?

b.  Does the veteran have extreme 
tenderness of the plantar surfaces 
of the feet?

c.  Does the veteran have marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation?  If so, is this 
improved by orthopedic shoes or 
appliances?

d.  Does the veteran have pain on 
manipulation and use accentuated?

e.  Is there evidence of swelling on 
use?

f.  Are there characteristic 
callosities?

g.  If the hallux valgus of either 
foot of such severity as to be 
equivalent to amputation of the 
great toe? (Discuss each foot 
separately.)

h.  Does the veteran have any 
limitation of ankle motion 
attributable to the service 
connected foot disability?  If so, 
the range of motion of each ankle, 
together with the normal range of 
motion, should be specified.  The 
examiner should be asked to 
determine whether each ankle (each 
one should be discussed separately) 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability foot 
disability; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be 
asked to express an opinion on 
whether pain, if present, in each 
ankle which is attributable to the 
service connected foot disability 
could significantly limit functional 
ability during flare-ups or when 
each ankle is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  Again, each ankle should be 
discussed separately.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered and/or all criteria be 
evaluated.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, to include a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the examination.  If he fails 
to report for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the letter was sent should be included in 
the claims folder.  All interested 
parties should be given the opportunity 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


